                     Case 18-24428-AJC    Doc 53          Filed 05/16/19    Page 1 of 1

                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA


In re: Jose A. Gutierrez,                                                  Case No.: 18-24428-AJC
                                                                           Chapter 13


________Debtor,\


                 FINAL REPORT OF MORTGAGE MODIFICATION MEDIATOR

The undersigned court-appointed mortgage modification Mediator, for the property
located at: 9130 NW 162nd Terr. Miami Lakes, FL, 33018, reports to the Court as
follows:

        A. The final Mortgage Modification Mediation (“MMM”) conference was
        conducted on May 15, 2019 and the following parties were present:

        1. [ X ]The Debtor, Jose A. Gutierrez, and his attorney, Jose Funcia.
        2. [ ] There was no Co-Obligor involved in this case.
        3. [ X ]The Lender’s representative, Aldo Jimenez, and Leslie Rushing,
           Lender’s counsel.
        4. [ ] Other: ________________________________________________

B.      The final MMM conference was scheduled for ______________, but not
        conducted for the following reason:

        1.   [   ]   The parties settled prior to attending.
        2.   [   ]   The case was dismissed.
        3.   [   ]   The Debtor or [ ] Debtor’s attorney failed to attend.
        4.   [   ]   The Lender’s representative or [ ] Lender’s attorney failed to attend.
        5.   [   ]   Other: _____________________________________________________.

C.      The result of the MMM conference is as follows:

        1. [ X]The parties reached an agreement.
        2. [ ]The parties did not reach an agreement.

Dated: May 16, 2019                                        /s/ Betsy F. Yegelwel
                                                           Signature of Mediator
                                                           Print name: Betsy F. Yegelwel, Esq.
                                                           Address: 2150 SW 13th Avenue
                                                           Miami, FL 33145
                                                           Telephone: 305-858-2706
                                                           Email: Betsy@byeglaw.com
Copies to:
All Parties to the Mediation
LMM-LF-11 (04/01/13)	                             	                                               	  
